EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on1/19/2021, claims 14 and 31 remain/were cancelled; claims 1, 4, 11, 18, 21, and 28 were amended; no new claims were added. As a result, claims 1-13, 15-30, 32-34 are pending, of which claims 1, 11, 18, and 28 are in independent form.
Amendment of claims 18 and 28 obviates previous rejection to claims 18-34 under 35 USC section 101.
Allowable Subject Matter
Claims 1-13, 15-30, 32-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Although prior arts of record (Kumar et al. (US 2012/0216244 A1) hereinafter Kumar, Podvratnik et al. (US 2013/0097601 A1) hereinafter Podvratnik, Potlapally et al. (US 9,294,282 B1) hereinafter Potlapally, Campagna et al. (US 2017/0161505 A1) Campagna) teaches the following – Kumar discloses “an attestation service (or broker) using an attestation server and configured to generate application artifacts and/or to issue application statements or claims, the application artifact representative of an identified application instance on an instrumented platform, the application statements including at least one statement (or claim) about an inspected runtime execution context and/or an intelligence based security context”, Podvratnik discloses “resource pool profile including a current resource consumption on the resource pool and reading a Potlapally discloses “a virtualized system that is capable of executing a computation that has been identified as a repeatable computation and recording various representations of the state of the computing environment throughout the execution of the repeatable computation, where the state of the computing environment can be cryptographically signed and/or verified using a trusted platform module (TPM), or other cryptographic module”, Campagna discloses “a trusted, limited subsystem configured to handle (1) the administrative tasks for virtual machines running on the main system of a host computing device, (2) receive a certificate from a certificate authority,(3) act as a certificate authority to provide credentials to the main system, (4) upon an attestation request, provide attestation information using the respective credentials as well as the certificate chain”,
prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 11, 18, and 28 – “generating, by the third-party management and audit system, an audit report based on the current running indicator, signed by using the digital certificate, of the software and the running security indicator of the software, wherein the audit report indicates trustworthiness of the cloud computing platform; receiving, by the third-party management and audit system, information about a running version of the software; and obtaining, by the third-party management and audit system, information about an assessment version of the , in view of all other limitations of claims 1, 11, 18, and 28, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497